Upon return to our writ of certiorari issued herein relator seeks to quash the record of respondents, who constitute the Board of Public Service of the City of St. Louis, authorizing the improvement of Leffingwell Avenue from Madison Avenue to St. Louis Avenue in said city and the assessment of a special tax against relator's real estate within the area of the designated taxing district. A companion case, No. 28364, State ex rel. Rosebrough Monument Company, relator, against the above-named respondents, relating to *Page 504 
similar improvement of property located at the southeast corner of Twentieth and Olive Streets in said city, has also been submitted. The proceedings relative to both improvements were had in accordance with the provisions of the Charter of the City of St. Louis as amended at the election held April 5, 1927, and their validity is challenged on the ground that such amendments are invalid. Particular attention is directed to Amendment No. 5, which empowers the Board of Aldermen, on recommendation of the Board of Public Service, to authorize public work or improvements and establish a benefit or taxing district thereof in the same ordinance; to Amendment No. 3. which provides that any ordinance authorizing public work or improvements, or repairs thereof, or establishing a benefit or taxing district or sewer district, or joint sewer district, shall be an emergency measure; and to Amendment No. 6, which provides that the cost of improving public highways, streets and boulevards shall be paid by special tax bills, one-fourth against abutting property and the remaining three-fourths against all property, by area, in the benefit or taxing district, and providing that a portion of the cost may be paid by the city. It is not contended that the proceedings are void if the charter amendments of April 5, 1927, are valid.
The first proposition advanced by relator in the instant case is as follows: "Amendments to the Charter of St. Louis may be made only as specified in the Constitution." If this is intended to be an accurate and complete statement of the law it might well be qualified irrespective of whether or not the power to frame and adopt a charter includes the power to amendConstitutional  the same. The power to make and amend cityMethod.         charters is a legislative function originally exercised by the State (Morrow v. Kansas City,186 Mo. 675, l.c. 683), and any such power not delegated to municipalities remains in the State subject to further exercise or delegation by the State. In Pitman v. Drabelle, 267 Mo. 78, l.c. 84, we said: "The Constitution of Missouri is only limitative of the plenary power to legislate reserved to the people of the State, who may exercise it through the law-making body, or its auxiliaries in government, or by the initiative except to the extent they have restrained themselves by the prohibitions of the Constitution." However, the proposition stated by relator has no practical bearing in the determination of this case. The issue, broadly stated, is whether or not the method followed in amending the Charter on April 5, 1927, is authorized by law, and considered in the light of relator's fifth contention that "no amendment to the St. Louis Charter is permissible under the Charter of 1914 itself, except by initiative petition," relator's proposition first above stated seems inconsistent with this subsequent contention and irrelevant to the issue presented. The real question, as it will presently appear, is whether or not a constitutional *Page 505 
provision admittedly applicable in the amendment of the old charter of 1876 is likewise applicable to the present charter subsequently adopted.
Counsel for relators in the two cases are not agreed as to particular constitutional provision, if any, which authorizes amendments to the present charter of the city of St. Louis. In the companion case, No. 28364, relator says it is Section 17 of Article IX, while relator in the instant case saysSection 17     Section 17 extends no such authority. The questionof Article 9.  thus raised must be answered preliminary to a further consideration of the case.
Section 17, Article IX, of the Constitution, as amended in 1920, expressly limits its application to charters "framed and adopted under the authority of Section 16 of Article IX of this Constitution." A charter for the city of St. Louis was framed, submitted and ratified in 1876. Section 20, Article IX, of the Constitution of 1875 is entitled, "City of St. Louis, extension of limits, adoption of charter," and its language is so definite, specific and apropos as to the proposal, submission and ratification of a scheme and charter for the separation of the city of St. Louis from the county of St. Louis and for the government of said city as to leave no room for doubt that this charter was framed and adopted by authority of Section 20 and not Section 16 of the Constitution, and this court has several times so held. For instance, in City of St. Louis v. Sternberg,69 Mo. 289, l.c. 297, we said: "It will be observed that in Article 9 of the Constitution, under the head of `Counties, Cities and Towns,' St. Louis is singled out from all the other cities and towns in the State, and Sections 20, 21, 22, 23, 24 and 25, of the article, contain provisions relating exclusively to it." Also, in Kansas City v. Stegmiller, 151 Mo. 189, l.c. 204: "Again we think it is plain that the framers of the Constitution ex vi termini
excluded from its legislative classification the city of St. Louis, which is expressly authorized to adopt its own scheme and charter, and all such cities as it authorized by Section 16, Article IX, to frame and adopt their own charters." Also, in State ex rel. v. Clayton, 226 Mo. 292, l.c. 302: "St. Louis has its charter under Sections 20, 21, 22 and 23 of Article 9, and Kansas City under Sections 16 and 17 of that article." Again in Lefman v. Schuler, 296 S.W. l.c. 810, this court, en banc, said: "It also appears that the Scheme of Separation and said Charter of 1876 were adopted under and by virtue of authority conferred by Section 20 of Article 9 of the Constitution of Missouri adopted in 1875."
The Constitution of 1875, however, contained no provision for the subsequent submission of any other charter. This omission was supplied *Page 506 
by amendment of Section 22, Article IX, in 1902, and in 1914 the present charter of the city of St. Louis wasPowers Derived  framed, submitted and ratified under Section 22from Secs.      as amended. New Section 8854, Laws of Missouri,20 to 23.       First Extra Session, 1921, page 110, is as follows: "Any city of this State which now has or shall hereafter attain a population of more than 100,000 inhabitants may frame and adopt or amend a charter for its own government by complying with the provisions of new Sections 16 and 17, Article IX, of the Constitution of Missouri, adopted November 2, 1920, as the same now are, or as they shall be when hereafter amended." Relator in case No. 28364 insists that the city of St. Louis may under this act of the General Assembly amend its present charter by complying with the provisions of Section 17, Article IX, of the Constitution, but this act of the General Assembly cannot be given a broader construction than the terms of the constitutional provisions to which it refers. As heretofore indicated Section 17 limits its application to charters "framed and adopted under the authority of Section 16." In State ex inf. Attorney-General v. Maitland, 296 Mo. 338, l.c. 352, a majority of the court, en banc, held that Section 17 "could have no reference to charters adopted under the Constitution prior to the Amendment of November 2, 1920." As the present charter was not framed and adopted under the authority of Section 16 it cannot be amended by complying with the provisions of Section 17.
We thus agree with the second and third propositions advanced by relator, to-wit, that the city of St. Louis derives its corporate existence and charter powers exclusively under Sections 20 to 23, both inclusive, of Article IX of the Constitution, and that the present charter cannot be amended under Section 17 of Article IX of the Constitution.
Relator's fourth contention is that "Article IX, Section 22, relating to St. Louis, does not authorize an amendment of the Charter of 1914, because the present charter superseded the charter `so ratified' in 1876, and the Charter of 1876, ratified in connection with the separation of St. Louis fromAmendment to  St. Louis County, was the only charter to whichNew Charter.  amendments were authorized." Old Section 22 ratified as a part of the Constitution of 1875 read as follows:
"The charter so ratified may be amended at intervals of not less than two years, by proposals therefor, submitted by the law-making authorities of the city to the qualified voters thereof at a general or special election, held at least sixty days after the publication of such proposals, and accepted by at least three-fifths of the qualified voters voting thereat."
Section 22 as amended in 1902 reads as follows: *Page 507 
"The charter so ratified may be amended by proposals therefor submitted by the lawmaking authorities of the city to the qualified voters thereof, at a general or special election held at least sixty days after the publication of such proposals and accepted by three-fifths of the qualified voters voting for or against each of said amendments so submitted; and the lawmaking authorities of such city may order an election by the qualified voters of the city of a board of thirteen freeholders of such city to prepare a new charter for such city, which said charter shall be in harmony with and subject to the Constitution and laws of the State, and shall provide, among other things, for a chief executive and at least one house of legislation to be elected by a general ticket. Said revised charter shall be submitted to the qualified voters of such city at an election to be held not less than twenty nor more than thirty days after the order therefor, and if a majority of such qualified voters voting at such election ratify such charter, then said charter shall become the organic law of such city, and sixty days thereafter shall take effect and supersede the charter of such city and all special laws inconsistent therewith."
Relator's contention that the Constitution provides no method for amending the present charter of the city of St. Louis by legislative proposal by its law-making body is apparently based upon such an interpretation of the words "the charter so ratified," used in above Section 22 as amended in 1902, that they would not include any other charter thereafter ratified. Had the Constitution of 1875 provided for the framing, submission and ratification of new charters subsequent to the one therein specifically mentioned we think it could not well be contended that these same words which appeared in old Section 22 would not have been sufficiently broad to include any charter subsequently ratified, as well as the one which was ratified in 1876. An exclusively retrospective application of these words which relator insists must be attributed to their use in Section 22 as amended in 1902 would have made their use in old Section 22 ridiculous, because the charter subsequently ratified in 1876 was not in existence at that time. Therefore, the conclusion which might be properly drawn from the Constitution of 1875, that old Section 22 referred only to the charter which was subsequently ratified in 1876, would be justified not by any narrow construction which the use of these words might be thought to imply, but by the fact that there was then no constitutional provision for any other charter.
But this situation was changed when old Section 22 was amended in 1902. Provision was thereby made for the submission and ratification of a new charter. It matters not that old Section 22 providing for amendments, shorn of the provision that they should be "at intervals of not less than two years," was carried forward almost verbatim into the section as amended and placed at the beginning *Page 508 
rather than at the end of the section. The logical order apparently would have been to provide first for the framing, submission and ratification of a charter and then for amendments, but in the actual practice of drafting an amendment it is not unusual for the new matter in an amended section to follow instead of precede the old matter carried forward into the section as amended, irrespective of what might otherwise be deemed the logical order. The subjects of the amendment, to-wit, charters and amendments, definitely appear, and we must presume that they were intended to be adequately dealt with. As a matter of fact it was not until some twelve years later that the new power thereby conferred was exercised by the city of St. Louis, and of course it was not intended that as long as the old charter was in force and effect it could not be amended. However, this new power might have been exercised immediately, and it is not to be supposed that in conferring the power to frame, submit and ratify a new charter the probable need of amendments thereto was overlooked and the power of amendment limited to the old charter. Certainly it was not intended that the new charter when ratified would be in worse plight than the old one with respect to the possibility of its being kept abreast of changing conditions and future needs by amendments, and it will hardly be urged that the constitutional amendment of 1902 anticipated that the new charter would itself contain, as did the Charter of 1914, a provision for its amendment by the exercise of a power "known as the initiative."
Furthermore, when the charter-framers in 1914, by Section 1, Article V, of that instrument, provided for amendment by initiative proposal they evidently assumed that the city also had the power, under Section 22, Article IX, of the Constitution as amended in 1902, to amend its new charter in the same manner as of old "by proposals therefor submitted by the lawmaking authorities of the city to the qualified voters thereof, etc," for this section of the new charter reads: "The people shall have power at their option to propose ordinances, including ordinances proposing amendments to this charter, and to adopt the same at the polls, with the same effect as if adopted by the Board of Aldermen and approved by the Mayor." If the Board of Aldermen had no power to propose charter amendments to the qualified voters of the city then this language asserting that the people shall have "power at their option" to propose amendments to the charter "with the same effect, etc.," is meaningless. Doubtless it will be conceded that the constitutional delegation of power to frame a new charter included delegation of power to indicate a method or methods of amending the same, and in above Section 1, Article V, of the new charter we find an exercise of this power in a clear recognition of the existence of the method of amendment by voting on *Page 509 
legislative proposals therefor, and in the indication of an additional method through the exercise of the people's power "at their option" to initiate proposals for amendments. The particulars terms of this reservation of power in the people do not preclude a similar exercise of the power in the law-making authorities of the city to propose amendments. The two methods of proposing amendments are here recognized and they are clearly coexistent. As a matter of fact, in upholding the constitutionality of this initiative provision in the Charter of 1914 we inferentially held in Pitman v. Drabelle, 267 Mo. 78, l.c. 85, that the new charter could be amended under Section 22, Article IX, of the Constitution, as follows:
"The crux of this case is whether the inclusion in the amended charter of the provisions giving to the people the additional
right to legislate by the initiative plan is prohibited by the language of the Constitution (Art. 9, sec. 22), which provides for the amendment of the charter of the city of St. Louis."
The foregoing considerations, in our judgment, far outweigh any speculation that the constitutional amendment of 1902 contemplated that the new charter would itself provide the methods of amendment, as well as relator's suggestion of the case with which the words "so ratified" might have been left out or the words "any charter" put in. It is obvious that the new charter superseded and took the place of the old charter ratified in 1876 and every provision of the amended Constitution relating to the old charter applies to the new one. The intent is reasonably clear and more choice of words is not important. We are here concerned with what under the general rules of construction this constitutional provision must be deemed to have said. "The organic law is subject to the same general rules of construction as other laws, due regard being had to the broader objects and scope of the former, as a charter of popular government. The intent of such an instrument is the prime object to be attained in construing it." [State ex rel. v. McGowan, 138 Mo. l.c. 192.] The present charter of the city of St. Louis may be amended by "proposals therefor submitted by the law-making authorities of the city to the qualified voters thereof" as provided in Section 22, Article IX of the Constitution. It is not contended that the charter amendments in question were not submitted and adopted in accordance with this constitutional provision, and their validity in this respect is upheld.
Relator next suggests that the form of submission and ballot was not "such as to allow the voter to act thereon intelligently," citing State ex inf. v. Maitland, 296 Mo. 338. Amendments numbered 3, 5 and 6 are thus criticised. Ordinance No. 35368 submitting the proposed amendments, amongSubmission and  other things, provided that "the qualified votersBallot.         of the city may, at the election aforesaid, deposit a printed ballot in this form: *Page 510 
Amendment Number Three to the City Charter: Article Four, Section Twenty, relating to Emergency Ordinances. Yes. No. . . . . Amendment Number Five to the City Charter: Article Twenty-two, Section Three, relating to Ordinances for Public Work. Yes. No. Amendment Number Six to the City Charter: Article Twenty-two, Section Ten, relating to Assessments for the improvement of Public Highways. Yes. No." The ballot as printed by the Board of Election Commissioners, with reference to these three amendments, was as follows:
"Amendment to the Charter of the City of St. Louis.
"AMENDMENT NUMBER THREE.
               "Submitted by Ordinance No. 35368, approved November 24, 1926.
    "AMENDMENT OF Section Twenty of Article Four of the Charter of the City of St. Louis,                      YES providing that any ordinance authorizing                NO public work or improvements,              (To vote for said amendment the or repairs thereof, or establishing       voter shall strike out the word a benefit or taxing district,             `No,' and to vote against it the or sewer district, or joint sewer         voter shall strike out the word district, shall be an emergency           `Yes.') measure.
"AMENDMENT NUMBER FIVE.
               "Submitted by Ordinance No. 35368, approved November 24, 1926.
    "AMENDMENT of Section Three of Article Twenty-two of                         YES the Charter of the City of St.                          NO Louis, empowering the Board of            (To vote for said amendment the Aldermen, on recommendation of            voter shall strike out the word the Board of Public Service, to           `No' and to vote against it the authorize public work or improvements     voter shall strike out the word and establish a benefit                   `Yes') or taxing district thereof in the same ordinance. *Page 511
"AMENDMENT NUMBER SIX.
               "Submitted by Ordinance No. 35368, approved November 24, 1926.
    "AMENDMENT of Article Twenty-two of the charter of the City of St. Louis by repealing Section Ten thereof and enacting a new section providing that                            YES the cost of improving public highways,                   NO streets and boulevards                    (To vote for said amendment the shall be paid by special tax bills,       voter shall strike out the word one-fourth against abutting property      `No,' and to vote against it the and the remaining three-fourths           voter shall strike out the word against all property, by                  `Yes.') area, in the benefit or taxing district, and providing that a portion of the cost may be paid by the city.
It does not appear that there was such a variance between the form of ballot indicated by the ordinance and the ballot that was actually published as would invalidate the proceedings, nor does it appear that the ballot was so framed as not to allow the voters to act intelligently on any amendment submitted, as required in State ex inf. v. Maitland, supra. This case comes within the rule thus laid down in 20 Corpus Juris, page 150: "In voting for constitutional amendments and propositions of all sorts which are submitted to popular vote, it is not customary to print in extenso upon the ballot the thing to be voted for, but it is sufficient if enough is printed to identify the amendment and show its character and purpose." See, also, Nance v. Kearbey,251 Mo. 374, and State ex inf. Barrett v. Imhoff, 291 Mo. 603. This objection is ruled against relator.
Relator's seventh and final contention noted in its principal brief is that "the amendments in this case are void because of the failure to follow the requirement of the ordinance that it be published in the papers doing the city printing." The only constitutional requirement in point is that part ofPublication.  Section 22, Article IX, which provides that amendments may be submitted "at a general or special election held at least sixty days after the publication of such proposals." The matter of publication is not covered by any statute, but Section 3 of Ordinance No. 35368 proposing the amendments reads as follows:
"Upon the approval of this ordinance it shall be published in the papers doing the city printing, and the Mayor shall cause *Page 512 
copies thereof to be printed in appropriate form and distributed among the voters before and at the election."
This ordinance was published in a weekly paper printed and circulated in the city of St. Louis and known as The City Journal more than sixty days before the election was held at which the amendments were voted upon. Section 30 of Article XV of the City Charter states that "provision may be made by ordinance for the city doing its own printing and publishing." The record in this case shows that The City Journal was then, and since May 11, 1918, had been, designated by ordinance, adopted pursuant to the above charter provision, as "The official publication of the city of St. Louis, Missouri," in which should be published "all publications, notices and advertisements and other matters whatsoever which the city now publishes or may hereafter by ordinance require to be published." The record does not disclose that any other paper was "doing the city printing" when the aforesaid publication was made, although in relator's brief it is said that where work exceeds the cost of $10,000 a daily newspaper is used "to do the city's advertising for bids." The record further shows that a copy of said ballot was published on the 28th day of March, 1927, and on April 4, 1927, in the St. Louis Post-Dispatch and the St. Louis Times, daily newspapers published in the city of St. Louis. Also, that at the general election held in said city on April 5, 1927, more than 70,000 qualified voters appeared and voted at said election for city officers then to be elected, and of said voters 30,627 voted "yes" and 18,326 voted "no" on said Amendment No. 3; 29,785 voted "yes" and 18,782 voted "no" on said Amendment No. 5; and that 30,059 voted "yes" and 18,559 voted "no" on said Amendment No. 6; all of said votes being in the form of the printed ballot hereinabove set out. Section 21, Article IV, of the Charter provides that "every ordinance shall be published within ten days after its approval by the Mayor or adoption over his veto in the paper or papers doing the city publishing." It thus appears that under the Charter publication in more than one paper was not required if in fact only one paper was "doing the city publishing." This is also the only reasonable construction to be placed on above-quoted Section 3 of Ordinance No. 35368. It may be that the city sometimes advertised for bids in daily papers, especially when required by law to do so, but the record is convincing that at the time this publication was made in the City Journal, more than sixty days before the election was held, this paper was "doing the city printing," and no other paper is shown to have been so engaged. The publication made in this paper contravenes no provision of the constitutional or statutory law, and is in substantial compliance with the ordinance requirement. Relator says that The City Journal was not a paper designed to give to the proposed amendments the wide publicity contemplated by the ordinance. *Page 513 
No particular paper was named and we do not know just how wide was the publicity contemplated in this publication of the ordinance, but the publication made was the same as that made of every other ordinance adopted by the city, and it complied with all legal requirements. The vote that was actually polled at the election precludes the supposition that there was any lack of publicity. While publication of the ballot in the metropolitan dailies above mentioned on March 28 and April 4, 1927, preceding the election, does not constitute a legal publication, yet it bears on the question of the publicity actually given, and on the same question we will not close our eyes to the generally known fact that such matters are given wide publicity as news through the press regardless of paid official publication. There is no charge of fraud or injury done by reason of the legal publication made, and we see no reason to question its validity. [Fahey v. Hackmann, 291 Mo. 359; State ex inf. Barrett v. Imhoff,291 Mo. 603; State ex inf. v. Kansas City, 233 Mo. 162; State ex rel. v. Gordon, 217 Mo. 103.]
In reply brief this relator does suggest, and relator in companion case No. 28364, in a separate point vigorously urges, that Amendment No. 3 is invalid on the ground thatEmergency:   "the charter cannot delegate to the Board ofReferendum.  Aldermen the determination of what shall constitute emergencies," citing State ex rel. v. Maitland,296 Mo. 338, l.c. 355; and State ex rel. v. Becker, 233 S.W. 641, l.c. 644. As a matter of fact, an examination of the charter as amended in 1927 discloses that it does not delegate to the Board of Aldermen the broad determination of what shall constitute emergency measures, but in very definite terms indicates what may be deemed such.
A careful examination of the cases above cited fails to disclose any inhibition of what is here objected to as a redelegation of power. Our rulings in these cases were directed solely to the preservation of the right of referendum reserved to the people by Section 57, Article IV, of the Constitution, by a construction of the words "public peace, health or safety, etc.," as therein used. In order to preserve this right we held that whether or not a law was "necessary for the immediate preservation of the public peace, health or safety" was a matter for judicial determination, and such was the extent of our ruling. We did not undertake to withdraw any other question from the field of legislative determination, and the other exceptions named in the same section are unaffected by our rulings. Conceding for the sake of argument, but for such purpose only and without so ruling, that the cases cited have any application in construing Section 20, Article IV, of the City Charter as amended by the adoption of Amendment No. Three, we think it could only be by analogous construction with reference to the clause defining an emergency measure as "any ordinance necessary for the immediate preservation *Page 514 
of the public peace, health or safety. . . . and declared to be an emergency measure." But, Section 20, Article IV, of the Charter as amended further provides that an "emergency measure" may also be any ordinance "providing for public work or improvements of any kind or repairs thereof, or establishing a benefit or taxing district or a sewer district, or a joint sewer district, and declared to be an emergency measure." The ordinance in question provides for street improvement and the establishing therefor of a benefit or taxing district and by its terms was "declared to be an emergency measure." As an emergency measure it is not necessary to hold that it falls within the class of laws "necessary for the immediate preservation of the public peace, health or safety" which is the only class of laws in Section 57, Article IV, of the State Constitution ruled upon in the above-cited cases. Hence their inapplicability in the determination of this case.
If we treat the foregoing objection to Amendment Number Three as questioning the validity of this amendment on the ground that it creates an exception to the operation of the power to refer not specified in Section 57 of Article IV of the Constitution, it is worthy of some further consideration. Bearing in mind that the authority of the city of St. Louis to frame and adopt a charter is derived from a constitutional provision and not from an act of the General Assembly, we must also remember that in our State Constitution, unlike the Federal Constitution, powers are only defined or delimited. [State ex rel. v. Burton, 266 Mo. 711, l.c. 717.] Consequently, we must look well to the exact terms of limitation and stay within their meaning. Section 1 of Article IV of the Constitution reads:
"The legislative power, subject to the limitations herein contained, shall be vested in a Senate and House of Representatives, to be styled `The General Assembly of the State of Missouri.'"
A limitation on this section contained in the Constitution as then adopted appears in Section 20, Article IX, authorizing the city of St. Louis to frame and adopt a charter "in harmony with and subject to the Constitution and laws of Missouri." This charter-making power was not otherwise delimited except in the requirement that the charter provide for a chief executive and two houses of legislation, one of which should be elected by general ticket. This section further provided that such charter should be "the organic law of the city." This limitation upon above Section 1, Article IV, was carried forward in the amendment adopted in 1902, now appearing as Section 22, Article IX, of the Constitution. It authorized the city of St. Louis to frame and adopt a new charter "which said charter shall be in harmony with and subject to the Constitution and laws of the State, and shall provide, among other things, for a chief executive and at least one house of legislation to be elected by general ticket." The power to frame and adopt *Page 515 
such charter was not otherwise delimited, and it was under this section that the charter of 1914 was framed and adopted and in 1927 amended.
The next limitation upon above Section 1. Article IV, pertinent to the present inquiry, is the initiative and referendum amendment adopted in 1908, and now appearing as Section 57, Article IV, of the Constitution. The first clause of this section reads: "The legislative authority of the State shall be vested in a legislative assembly. consisting of a senate and house of representatives. . . . ." Standing on a parity with Section 1, Article IV, and Sections 20 and 22, Article IX, of the Constitution, and considered alone, this clause neither adds to nor detracts from the plain meaning of these other constitutional provisions. But a delimitation immediately follows thus (italics ours): "but the people reserve to themselves power to proposelaws and amendments to the Constitution, and to enact or rejectthe same at the polls, independent of the legislative assembly,and also reserve power at their own option to approve or rejectat the polls any act of the legislative assembly." Even if we apply this definition or delimitation of the legislative power the most liberal rule of construction possible, although it should be strictly construed (State v. Wilson, 265 Mo. 1), it is still inconceivable that the reservation of power extends a whit beyond its plain and unequivocal terms, to-wit. "to propose laws and amendments to the Constitution. . . . to enact the same at the polls, independent of the legislative assembly, and . . . to approve or reject at the polls any act of the legislative assembly." There is not the slightest reference, either express or implied, to that other and previous delimitation of "the legislative power" contained in Sections 20 and 22, Article IX, of the Constitution provisions of equal sanction and authority, by which the city of St. Louis is authorized to frame and adopt a charter or "organic law" without any restrictions whatever except such as are specified in such provisions. It is true that Section 57, Article IV, excepts certain kinds of laws from the operation of the powers so reserved, which exceptions we have judicially construed to be exclusive, and it is also true that the charter of the city of St. Louis must be "in harmony with the Constitution and laws" of the State, but the force of the exceptions stated in Section 57, Article IV, cannot extend beyond the scope of the powers reserved, which insofar as the power of the referendum is concerned is plainly acts of the statelegislative assembly. We therefore hold that the provisions of Amendment Number Three to the Charter of the City of St. Louis do not in the respect above noted contravene Section 57, Article IV, of the State Constitution.
For the reasons above stated our writ is quashed and the proceeding is dismissed. Walker, C.J., and Blair, J., concur;White, J., *Page 516 
concurs in separate opinion; Ragland, J., concurs in the result; Graves, J., dissents in separate opinion, in whichGantt, J., concurs.